PER CURIAM.
Appellant seeks review of a final summary judgment of foreclosure. He argues that summary judgment was improperly entered because there was a disputed issue of material fact regarding the lender’s compliance with the notice requirements for accelerating the mortgage. Appellee concedes error. Accordingly, we reverse and remand the judgment on appeal for further proceedings.
Appellant’s motion for attorney’s fees is denied without prejudice. See Termaforoosh v. Wash, 952 So.2d 1247 (Fla. 5th DCA 2007).
REVERSED.
DAVIS, LEWIS, and MAKAR, JJ., concur.